Exhibit 10.3
 
[icelogo.jpg]
 

   
IceVista BVBA
   
Cattleyalaan 47
   
Brussels, BE-1150
   
Belgium
   
05 Jan 2015

 
Steampunk Wizards Ltd
43/1 St Paul’s Buildings, West Street
VLT 1531, Valletta
Malta


RE: Management Agreement: Brendon Grunewald & Steampunk Wizards Ltd


The purpose of this letter agreement is to set forth the terms and conditions of
the retention of Brendon Grunewald via IceVista BVBA, a Belgian registered
company with VAT# BE 478 901 272 by Steampunk Wizards Ltd, a Maltese registered
company with VAT# MT 2210-3121 (the Company).  IceVista appreciates this
opportunity to render services to the Company and requests that, as confirmation
of the Company’s approval and acceptance of the terms and conditions set forth
herein, the Company sign and return the enclosed copy of this letter agreement.


1.  
IceVista will render management and advisory services to the Company in
connection with;



i.  
Executive and Strategic management of the company

ii.  
Financial Management and Control of the company’s finances

iii.  
Board, Shareholder and Investor relations and management

iv.  
Oversee the Day to Day operational management of the company

v.  
Determine and oversee the execution of the company’s strategy



Services rendered by IceVista on behalf of the Company will be performed in such
a manner, at such times, and at such places as determined by IceVista to be
necessary or appropriate thereto.  The Company acknowledges that IceVista will
be rendering services to multiple clients at any one time and that IceVista’s
services will not be exclusive as to the Company. The Initial Term of this
agreement shall be twelve (12) months, and shall commence 1 January 2015.


2.  
In connection with IceVista’s activities on the Company’s behalf, the Company
will cooperate with IceVista and will furnish IceVista with relevant information
and data concerning the Company and other parties (the “Information”) that is
necessary to effectuate the requirements of this agreement and will provide
IceVista with reasonable access to the Company’s personnel and professional
advisers.  The Company represents that, to the best of its knowledge, all
Information made available to IceVista will be complete and correct in all
material respects.  The Company understands that, in rendering its services
hereunder, IceVista will be relying on the Information without independent
verification thereof by IceVista.  IceVista does not assume responsibility for
the accuracy or completeness of the Information or any other information
regarding the Company that is supplied to IceVista by the Company.

 
 
 
1

--------------------------------------------------------------------------------

 
 
[icelogo.jpg]

 
 
3.  
In consideration for IceVista’s services hereunder, the Company agrees to pay
IceVista a “Retainer Fee” equal to Euro Five Thousand (€5,000.00) per month,
which will increase to Euro Seven Thousand Five Hundred (€7,500.00) per month
once the company is either:

 
- EBITDA positive,

 
- raises capital in excess of Euro One Hundred Thousand (€100,000.00),

 
- exits through the sale of a controlling stake (>51%) in the company, or

 
- IPO.

 
The Retainer Fee will be invoiced and is payable within 8 days of an invoice.
Furthermore, Brendon Grunewald / IceVista will form part of any staff /
management bonus / incentive scheme as determined by the company’s board each
year.



4.  
In addition to the compensation described in paragraph 3 above, the Company
agrees promptly to reimburse IceVista, upon request from time to time, for all
direct and verifiable out-of-pocket expenses incurred by IceVista in connection
with this agreement and the matters contemplated hereby (including, but not
limited to, duplicating charges, postage and delivery costs, telecopying and
long-distance telephone charges, computer charges, and all travel, lodging, and
meal expenses). Company agrees that IceVista or its agents / subcontractors may
travel in business class for all flights over 4 hours in duration and on
international train journeys. Any single expense item over €5000.00 must be
pre-approved by the Company in writing or by email. Without limiting the
generality of the foregoing, the Company specifically agrees that IceVista may
retain counsel, and other consultants or advisors, to assist it in connection
herewith, and that the Company will reimburse IceVista hereunder for the
reasonable fees and disbursements of such counsel, consultants, and advisors
provided that prior approval has been obtained in writing from the Company.



5.  
The Company agrees to indemnify and hold harmless IceVista, the members and
managers of IceVista, and their agents, attorneys, employees, and affiliates
from and against all claims, actions, or demands that arise out of this letter
agreement and the services provided hereunder or in connection herewith and any
expenses (including reasonable attorneys’ fees), liabilities, losses, or damages
resulting from such claims, actions, and demands, including without limitation
amounts paid in settlement or compromise thereof; provided, however, that this
indemnity will not extend to conduct of such an indemnified party which is
finally determined by a judgment of a court of competent jurisdiction not to
have been undertaken in good faith and in a manner reasonably believed to be in
or not opposed to the best interests of the Company.



6.  
The obligations of IceVista and the Company are solely entity-level obligations,
and no officer, director, manager, employee, agent, shareholder, member, or
controlling person will be subjected to any personal liability whatsoever to any
person or entity, nor will any such claim be asserted by or on behalf of any
other party to this letter agreement or any person or entity relying on the
services provided hereunder.

 
 
 
2

--------------------------------------------------------------------------------

 
 
[icelogo.jpg]
 

 
7.  
Either party hereto may terminate this letter agreement at any time after the
Initial Term upon six (6) months written notice via a registered letter to the
address above, without liability or continuing obligation, except as set forth
in the following sentence.  Neither termination of this letter agreement nor
completion of the assignment contemplated hereby will affect: (i) any
compensation or fee earned by IceVista up to the date of termination or
completion, as the case may be, (ii) the reimbursement of expenses incurred by
IceVista up to the date of termination or completion, as the case may be, or
(iii) the provisions of paragraphs 3 through 13, inclusive, of this letter
agreement, all of which will remain operative and in full force and effect.



8.  
Any advice rendered by IceVista pursuant to this letter agreement may not be
disclosed publicly without IceVista’s prior written consent. IceVista agrees to
sign a mutually agreeable and standard Confidentiality and Non Disclosure
Agreement. Company agrees that IceVista may use Company’s name and Logo as a
reference customer on its website and other sales and marketing materials and
may produce transaction tombstones for any transactions resulting from this
agreement.



9.  
The validity and interpretation of this letter agreement will be governed by the
laws of Belgium applicable to agreements made and to be fully performed therein,
and all proceedings will be conducted in Brussels, Belgium and the English or
Dutch Languages.



10.  
At any stage may Brendon Grunewald at his sole discretion elect to transfer this
agreement to another legal entity, provided the services continue to be
delivered by Brendon Grunewald.



11.  
IceVista is and shall be deemed to be an independent contractor of the Company
and nothing contained herein shall be deemed to constitute a partnership or
joint venture by the parties hereto, or constitute either party the employee or
agent of the other.



12.  
This agreement may not be assigned by either party without the other party’s
prior written consent.  Nothing in this letter agreement, expressed or implied,
is intended to confer or does confer on any person or entity other than the
parties hereto and their respective successors and permitted assigns and, to the
extent expressly set forth herein, the indemnified parties and their successors
and permitted assigns, any rights or remedies under or by reason of this letter
agreement or as a result of the services to be rendered by IceVista
hereunder.  The obligations and liabilities assumed in this letter agreement by
the parties hereto will be binding upon their respective successors and
permitted assigns.



13.  
This agreement incorporates the entire understanding of the parties and
supersedes all previous agreements or understandings, whether written or oral,
and may be modified or amended only by an express writing executed by all
parties hereto.



14.  
The invalidity or unenforceability of any provision of this letter agreement
will not affect the validity or enforceability of any other provision of this
letter agreement, which will remain in full force and effect pursuant to the
terms hereof.



15.  
For the convenience of the parties hereto, any number of counterparts of this
letter agreement may be executed by the parties hereto.  Each such counterpart
will be, and will be deemed to be, an original instrument, but all such
counterparts taken together will constitute one and the same letter agreement.





[The rest of this page is left intentionally blank, signature page follows]

 
3

--------------------------------------------------------------------------------

 

IceVista trusts that the foregoing terms and conditions are agreeable to the
Company and requests that the Company sign the enclosed copy of this letter
agreement and return it to IceVista.


Sincerely,


ICEVISTA








By: /s/ Brendon Grunewald               
   Brendon Grunewald, Managing Director


The foregoing has been approved and accepted, and the undersigned agrees to
retain IceVista upon the foregoing terms and conditions.


Dated: 5 January, 2015




STEAMPUNK WIZARDS LTD






Signed By: /s/ Jan Vorstermans            
  Jan Vorstermans, Director




 
 
4

--------------------------------------------------------------------------------

 
